DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. 
Claims 15-20 are newly added via Preliminary Amendment.
Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statements that were filed on December 18, 2020, August 11, 2021, and September 7, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner. 
The NPL reference “German Search Report issued in application number DE102020212211.3” cited in the information disclosure statement filed September 07, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because neither a concise explanation of relevance nor a written English language translation of the non-English document has been provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2004/0065490), hereinafter referred to as Saito, in view of Yu et al. (US Patent 8,469,125), hereinafter referred to as Yu. Saito and Yu are both considered analogous to the claimed invention because they are in the same field of traction control for ground vehicles.

Regarding claim 1, Saito teaches:
comprising: an electric machine ("The apparatus for controlling a driving force of an electric vehicle according to the invention is an apparatus including: a traction motor (for example, the second motor 16 in the embodiment);" – see at least Saito: paragraph 0027 lines 1-4) (The examiner notes that the apparatus for controlling a driving force of an electric vehicle as taught by Saito corresponds to the claimed electric machine);
a ground engaging apparatus in contact with a ground surface ("As shown in FIGS. 1 and 2, the apparatus 10 for controlling a driving force of an electric vehicle of the embodiment is mounted on a hybrid vehicle 1 in which a transmission (T/M) 14 is connected via a first clutch 13 to an internal combustion engine 11 and a first motor (M/G1) 12 that are coupled in series to front wheels Wf." – see at least Saito: paragraph 0045 lines 1-6) (The examiner notes that each wheel as taught by Yu corresponds to the claimed ground engaging apparatus);
a speed sensor measuring the speed of the ground engaging apparatus ("The engine ECU 25 supplies to the management ECU 26 information relating to the operating state (engine state) of the internal combustion engine 11, such as the number of revolutions, the oil pressure, the throttle opening, and the speed of the vehicle." – see at least Saito: paragraph 0056 lines 8-12) (The examiner notes that the speed of the vehicle corresponds to the claimed speed of the ground engaging apparatus, because the ground engaging apparatus is connected to the vehicle and therefore has substantially the same speed as the vehicle);
a controller providing a traction control signal to the electric machine, the controller in communication with a force increase control, and the controller providing a temporary increase in tractive force of the electric machine when the force increase control is activated ("According to the thus configured apparatus for controlling a driving force of an electric vehicle, the traction motor is controlled in accordance with a driving force (such as a torque) which is calculated on the basis of the inclination angle of the road surface, in addition to the vehicle operating state including, for example, the degree of an accelerator operation by the driver of the vehicle, and the acceleration of the vehicle." – see at least Saito: paragraph 0023 lines 1-8) (The examiner notes that the driving force produced by the traction motor as taught by Saito corresponds to the claimed temporary increase in tractive force).

Saito does not explicitly disclose, but Yu teaches:
A traction control system for a trailing vehicle ("The power train 106 propels the vehicle 100 and the trailer 101 via a traction force F.sub.0 in a forward direction (or in a reverse direction) in any manner known in the art." – see at least Yu: Column 1 lines 19-22) (The examiner notes that the trailer as taught by Yu corresponds to the claimed trailing vehicle)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Yu to include that the traction control system is applied to a trailing vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yu’s traction control for a trailing vehicle with Saito’s traction control system for a ground vehicle in order to provide a system for controlling a trailing vehicle (“A plurality of trailer wheels can be mounted on the trailer, the plurality of trailer wheels including at least one steerable trailer wheel pivotally connected to the trailer.” – see at least Yu: Column 3 lines 8-10). Doing so would provide the benefit of enabling tractive forces to by applied to the wheels of the trailing vehicle (“Additionally, the control logic of the control unit 222 can output a trailer wheel set angle .theta..sub.2 to the trailer steering mechanism 220 and a traction force F.sub.2 to the trailer powertrain 218, respectively.” – see at least Yu: paragraph 7 lines 17-20).

Regarding claim 2, Saito in view of Yu teaches all of the elements of the current invention as stated above. Further, Saito teaches:
wherein the force increase control is activated for a specific amount of time ("When the driving duration time period of the traction motor under this state reaches the predetermined time period, the transmission amount of the driving force of the traction motor which is transmitted through the transmitting section is reduced." – see at least Saito: paragraph 0015 lines 17-21) (The examiner notes that the predetermined time period before the transmission amount of the driving force of the traction motor is reduced as taught by Saito corresponds to the claimed specific amount of time during which force increase control is activated).

Regarding claim 3, Saito in view of Yu teaches all of the elements of the current invention as stated above. Saito does not explicitly disclose, but Yu teaches:
wherein the force increase control can request a variable amount of increase tractive force ("The traction force F.sub.2 from the trailer 201 can be set by the control unit 222 to be substantially larger than the traction force F.sub.1 from the tow vehicle 200, so that the trailer 201 actually pulls the tow vehicle 200 during reverse maneuvering." – see at least Yu: Column 7 lines 59-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Yu to request a variable amount of increase tractive force. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yu’s variable amount of tractive force with Saito’s traction control system for a ground vehicle in order to adjust the tractive forces according to the desired operation (“The control unit 222 can set either or both traction forces F.sub.1 and F.sub.2 to be zero depending on variable input and desired drive direction.” – see at least Yu: Column 8 lines 1-3). Doing so would provide the benefit of allowing a successful maneuver for the trailing vehicle in the desired direction (“The control unit 222 can be configured to adjust the traction forces F.sub.1 and F.sub.2 and wheel set steering angles .theta..sub.1 and .theta..sub.2 without continuous additional input from the operator of the vehicle 200, thus enabling the operator to successfully maneuver the trailer 201 in a desired direction without having to compensate for the driving tendencies of the trailer 201 being pushed in a reverse direction by the leading vehicle 200.” – see at least Yu: column 7 lines 52-58).

Regarding claim 4, Saito in view of Yu teaches all of the elements of the current invention as stated above. Further, Saito teaches:
wherein the amount of time the force increase control is activated is limited by a maximum percentage of time active ("when a driving duration time period of the traction motor reaches a predetermined time period (for example, the continuous energization time period T1 in the embodiment), the motor controlling section interrupts transmission of the driving force of the traction motor by the transmitting section (for example, step S11 in the embodiment), and, after elapse of a predetermined time period, restarts the transmission of the driving force (for example, step S13 in the embodiment)." – see at least Saito: paragraph 0018 lines 23-31) (The examiner notes that the percentage of time active is defined by the predetermined time period for the driving duration of the traction motor and the predetermined time period during which transmission of the driving force of the traction motor is interrupted as taught by Saito. One of ordinary skill in the art would be able to determine the percentage of time active based on the ratio between the time period of the traction motor force being active and the time period of the traction motor force being interrupted).

Regarding claim 5, Saito in view of Yu teaches all of the elements of the current invention as stated above. Further, Saito teaches:
wherein the amount of time the force increase control is activated is limited by one or more of a temperature, power, torque, and speed of the electric machine ("Each of the inverters 21, 22 having a bridge circuit in which plural switching elements are bridge-connected includes a signal output portion (not shown) which supplies to the motor ECU 24 a temperature fail signal indicating that the temperature of each switching element exceeds or is in danger of exceeding a given allowable temperature." – see at least Saito: paragraph 0050) (The examiner notes that the given allowable temperature being exceeded as taught by Saito corresponds to excessive activation of the traction control system (“Specifically, if the number of revolutions of the second motor 16 is equal to or smaller than a predetermined value including, for example, zero after the stator winding of one phase is energized for the calculated continuous energization time period T1 so that the torque of the second motor 16 is equal to the maximum starting torque, it is judged that the energization current continues to flow through the stator winding of the phase in the second motor 16 and the switching elements of the second inverter 22 corresponding to the energized phase and hence there is the possibility that excessive local heat generation occurs.” – see at least Saito: paragraph 0071 lines 1-11)).

Regarding claim 8, Saito in view of Yu teaches all of the elements of the current invention as stated above. Further, Saito teaches:
an electric machine coupled to the one or more ground engaging apparatus ("The apparatus for controlling a driving force of an electric vehicle according to the invention is an apparatus including: a traction motor (for example, the second motor 16 in the embodiment);" – see at least Saito: paragraph 0027 lines 1-4) (The examiner notes that the apparatus for controlling a driving force of an electric vehicle as taught by Saito corresponds to the claimed electric machine);
a speed sensor measuring the speed of trailing vehicle ("The engine ECU 25 supplies to the management ECU 26 information relating to the operating state (engine state) of the internal combustion engine 11, such as the number of revolutions, the oil pressure, the throttle opening, and the speed of the vehicle." – see at least Saito: paragraph 0056 lines 8-12) (The examiner notes that the speed of the vehicle corresponds to the claimed speed of the ground engaging apparatus, because the ground engaging apparatus is connected to the vehicle and therefore has substantially the same speed as the vehicle);
a controller providing a traction control signal to the electric machine, the controller in communication with a force increase control, and the controller providing a temporary increase in tractive force of the electric machine when the force increase control is activated ("According to the thus configured apparatus for controlling a driving force of an electric vehicle, the traction motor is controlled in accordance with a driving force (such as a torque) which is calculated on the basis of the inclination angle of the road surface, in addition to the vehicle operating state including, for example, the degree of an accelerator operation by the driver of the vehicle, and the acceleration of the vehicle." – see at least Saito: paragraph 0023 lines 1-8) (The examiner notes that the driving force produced by the traction motor as taught by Saito corresponds to the claimed temporary increase in tractive force).

Saito does not explicitly disclose, but Yu teaches:
A traction control system for a vehicle train ("The power train 106 propels the vehicle 100 and the trailer 101 via a traction force F.sub.0 in a forward direction (or in a reverse direction) in any manner known in the art." – see at least Yu: Column 1 lines 19-22) (The examiner notes that the combination formed by the vehicle 100 and the trailer 101 as taught by Yu corresponds to the claimed vehicle train)
a work vehicle having a power source ("A first powertrain can be mounted on the first vehicle, the first powertrain configured to drive at least one of the first plurality of wheels" – see at least Yu: Column 2 lines 30-32) (The examiner notes that the first vehicle as taught by Yu corresponds to the claimed work vehicle);
a trailing vehicle connected to the work vehicle ("According to an aspect of the disclosed subject matter, an articulated vehicle system can include a first vehicle selectively and pivotally connected to a second vehicle." – see at least Yu: Column 2 lines 7-9) (The examiner notes that the second vehicle as taught by Yu corresponds to the claimed trailing vehicle);
the trailing vehicle having one or more ground engaging apparatus in contact with a ground surface ("A second plurality of wheels can be mounted on the second vehicle" – see at least Yu: Column 2 lines 36-38) (The examiner notes that the plurality of wheels mounted on the second vehicle corresponds to the claimed one or more ground engaging apparatus for the trailing vehicle);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Yu to include that the traction control system is applied to a vehicle train, including trailing vehicle which is connected to a work vehicle and one or more ground engaging apparatus is included with the trailing vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yu’s traction control for a trailing vehicle with Saito’s traction control system for a ground vehicle in order to provide a system for controlling a trailing vehicle (“A plurality of trailer wheels can be mounted on the trailer, the plurality of trailer wheels including at least one steerable trailer wheel pivotally connected to the trailer.” – see at least Yu: Column 3 lines 8-10). Doing so would provide the benefit of enabling tractive forces to by applied to the wheels of the trailing vehicle (“Additionally, the control logic of the control unit 222 can output a trailer wheel set angle .theta..sub.2 to the trailer steering mechanism 220 and a traction force F.sub.2 to the trailer powertrain 218, respectively.” – see at least Yu: paragraph 7 lines 17-20).

Regarding claim 9, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 10, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 11, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 12, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Claims 6-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, in view of Yu, further in view of Worden (US 2015/0051760), hereinafter referred to as Worden. Worden is considered analogous to the claimed invention because they are in the same field of traction control for ground vehicles.

Regarding claim 6, Saito in view of Yu teaches all of the elements of the current invention as stated above. Saito does not explicitly disclose, but Worden teaches:
wherein activation of the force increase control can be requested by an operator ("In certain situations, however, it is also desirable to provide a means for an operator to manually enable one or more tractive effort systems on the consist prior to the control unit automatically enabling such systems." – see at least Worden: paragraph 0066 lines 6-10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Worden to enable activation of the force increase control to be requested by an operator. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Worden’s means for an operator to manually enable a tractive effort system with Saito’s traction control system for a ground vehicle in order to enable an operator to activate the tractive effort system (“That is, it is sometimes desirable to manually enable a tractive effort system regardless of any automatic control functionality, such as that disclosed hereinbefore.” – see at least Worden: paragraph 0066 lines 10-13). Doing so would provide the benefit of allowing an experienced operator to override an automatic control system to enable the tractive effort system when necessary (“As will be readily appreciated, this may be advantageous where an operator recognizes a rail condition visually, based on past experiences or other reasoning.” – see at least Worden: paragraph 0066 lines 13-15).

Regarding claim 7, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Saito does not explicitly disclose, but Worden teaches:
wherein activation of the force increase control is an operator input and the force increase control remains active while the operator input is engaged ("The momentary disable switch 212 is movable against the bias by an operator to a "disable" position in which a signal is sent to the control unit 208, and thus to the valve 206 of the tractive effort system 200, to disable the tractive effort system." – see at least Worden: paragraph 0068 lines 7-11).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Worden to enable activation of the force increase control to be requested by an operator, and maintain the activation while the operator input is engaged. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Worden’s means for an operator to manually enable and disable a tractive effort system with Saito’s traction control system for a ground vehicle in order to enable an operator to activate the tractive effort system (“That is, it is sometimes desirable to manually enable a tractive effort system regardless of any automatic control functionality, such as that disclosed hereinbefore.” – see at least Worden: paragraph 0066 lines 10-13). Doing so would provide the benefit of allowing an experienced operator to override an automatic control system to enable the tractive effort system when necessary (“As will be readily appreciated, this may be advantageous where an operator recognizes a rail condition visually, based on past experiences or other reasoning.” – see at least Worden: paragraph 0066 lines 13-15).

Regarding claim 13, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 15, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Further, Saito teaches:
determining via a controller whether the number of activations and the percent of time active of the force increase control are within acceptable limits; activating the force increase control via the controller when both the number of activations and the percent of time active are within the acceptable limits ("when a driving duration time period of the traction motor reaches a predetermined time period (for example, the continuous energization time period T1 in the embodiment), the motor controlling section interrupts transmission of the driving force of the traction motor by the transmitting section (for example, step S11 in the embodiment), and, after elapse of a predetermined time period, restarts the transmission of the driving force (for example, step S13 in the embodiment)." – see at least Saito: paragraph 0018 lines 23-31) (The examiner notes that restarting the transmission of the driving force after elapse of a predetermined time as taught by Saito corresponds to the claimed limitation, because the predetermined time during which transmission is interrupted is used to ensure that the number of activations and the percent of time active are within the acceptable limits);
providing additional electrical power via the controller to one or more electric machines on the trailing vehicle when the force increase control is activated resulting in the tractive force increase to one or more ground engaging apparatus of the trailing vehicle ("According to the thus configured apparatus for controlling a driving force of an electric vehicle, the traction motor is controlled in accordance with a driving force (such as a torque) which is calculated on the basis of the inclination angle of the road surface, in addition to the vehicle operating state including, for example, the degree of an accelerator operation by the driver of the vehicle, and the acceleration of the vehicle." – see at least Saito: paragraph 0023 lines 1-8) (The examiner notes that the driving force produced by the traction motor as taught by Saito corresponds to the claimed temporary increase in tractive force);
deactivating the force increase control via the controller when a specific amount of time has elapsed ("When the driving duration time period of the traction motor under this state reaches the predetermined time period, the transmission amount of the driving force of the traction motor which is transmitted through the transmitting section is reduced." – see at least Saito: paragraph 0015 lines 17-21) (The examiner notes that reducing the driving force of the traction motor as taught by Saito corresponds to deactivating the force increase control);
and recording via the controller the amount of time the force increase control was active ("when a driving duration time period of the traction motor reaches a predetermined time period (for example, the continuous energization time period T1 in the embodiment), the motor controlling section interrupts transmission of the driving force of the traction motor by the transmitting section (for example, step S11 in the embodiment), and, after elapse of a predetermined time period, restarts the transmission of the driving force (for example, step S13 in the embodiment)." – see at least Saito: paragraph 0018 lines 23-31) (The examiner notes that since the system of Saito is able to recognize when the driving duration time period reaches a predetermined time period, it is implied that Saito must include a method of recording the elapsed driving duration time).

Saito does not explicitly disclose, but Yu teaches:
A method of activating a force increase control in a traction control system for a trailing vehicle ("Additionally, the control logic of the control unit 222 can output a trailer wheel set angle .theta..sub.2 to the trailer steering mechanism 220 and a traction force F.sub.2 to the trailer powertrain 218, respectively." – see at least Yu: Column 7 lines 17-20),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Yu to include that the force increase control in the traction control system is applied to a trailing vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yu’s traction control for a trailing vehicle with Saito’s traction control system for a ground vehicle in order to provide a system for controlling a trailing vehicle (“A plurality of trailer wheels can be mounted on the trailer, the plurality of trailer wheels including at least one steerable trailer wheel pivotally connected to the trailer.” – see at least Yu: Column 3 lines 8-10). Doing so would provide the benefit of enabling tractive forces to by applied to the wheels of the trailing vehicle (“Additionally, the control logic of the control unit 222 can output a trailer wheel set angle .theta..sub.2 to the trailer steering mechanism 220 and a traction force F.sub.2 to the trailer powertrain 218, respectively.” – see at least Yu: paragraph 7 lines 17-20).

Saito does not explicitly disclose, but Worden teaches:
comprising: requesting a tractive force increase via the force increase control ("In certain situations, however, it is also desirable to provide a means for an operator to manually enable one or more tractive effort systems on the consist prior to the control unit automatically enabling such systems." – see at least Worden: paragraph 0066 lines 6-10);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Worden to enable activation of the force increase control to be requested by an operator. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Worden’s means for an operator to manually enable a tractive effort system with Saito’s traction control system for a ground vehicle in order to enable an operator to activate the tractive effort system (“That is, it is sometimes desirable to manually enable a tractive effort system regardless of any automatic control functionality, such as that disclosed hereinbefore.” – see at least Worden: paragraph 0066 lines 10-13). Doing so would provide the benefit of allowing an experienced operator to override an automatic control system to enable the tractive effort system when necessary (“As will be readily appreciated, this may be advantageous where an operator recognizes a rail condition visually, based on past experiences or other reasoning.” – see at least Worden: paragraph 0066 lines 13-15).

Regarding claim 16, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Saito does not explicitly disclose, but Worden teaches:
displaying an indicator via an operator interface when the force increase control was not activated because either the number of activations or the percent of time active exceeds the acceptable limits ("The state, whether enabled or disabled, may be displayed to the operator on a display 216. The indication to the operator of the disabled or enabled state of the tractive effort system 200 may be in the form of a light or screen icon on the display 216." – see at least Worden: paragraph 0069 lines 3-7).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Worden to display an indicator via an operator interface when the force increase control was not activated because either the number of activations or the percent of time active exceeds the acceptable limits. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate the display device of Worden with the temperature fail signal of Saito, in order to indicate to an operator that the activation of the traction control system has exceeded acceptable limits (“Each of the inverters 21, 22 having a bridge circuit in which plural switching elements are bridge-connected includes a signal output portion (not shown) which supplies to the motor ECU 24 a temperature fail signal indicating that the temperature of each switching element exceeds or is in danger of exceeding a given allowable temperature." – see at least Saito: paragraph 0050). Doing so would provide the benefit of allowing an operator to readily see whether the tractive effort system is disabled or inactive ("The state, whether enabled or disabled, may be displayed to the operator on a display 216." – see at least Worden: paragraph 0069 lines 3-7). The examiner notes that the given allowable temperature being exceeded as taught by Saito corresponds to excessive activation of the traction control system (“Specifically, if the number of revolutions of the second motor 16 is equal to or smaller than a predetermined value including, for example, zero after the stator winding of one phase is energized for the calculated continuous energization time period T1 so that the torque of the second motor 16 is equal to the maximum starting torque, it is judged that the energization current continues to flow through the stator winding of the phase in the second motor 16 and the switching elements of the second inverter 22 corresponding to the energized phase and hence there is the possibility that excessive local heat generation occurs.” – see at least Saito: paragraph 0071 lines 1-11).

Regarding claim 17, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Further, Saito teaches:
determining via the controller whether one or more of a temperature, power, torque, and speed of the electric machine are within specific operational limits ("Each of the inverters 21, 22 having a bridge circuit in which plural switching elements are bridge-connected includes a signal output portion (not shown) which supplies to the motor ECU 24 a temperature fail signal indicating that the temperature of each switching element exceeds or is in danger of exceeding a given allowable temperature." – see at least Saito: paragraph 0050)

Saito does not explicitly disclose, but Worden teaches:
and displaying an indicator via an operator interface when one or more of the temperature, power, torque, and speed of the electric machine exceed the specific operational limits ("The state, whether enabled or disabled, may be displayed to the operator on a display 216. The indication to the operator of the disabled or enabled state of the tractive effort system 200 may be in the form of a light or screen icon on the display 216." – see at least Worden: paragraph 0069 lines 3-7)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito with these above aforementioned teachings from Worden to display an indicator via an operator interface when one or more of the temperature, power, torque, and speed of the electric machine exceed the specific operational limits. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate the display device of Worden with the temperature fail signal of Saito, in order to indicate to an operator that the temperature of the traction control system has exceeded acceptable limits (“Each of the inverters 21, 22 having a bridge circuit in which plural switching elements are bridge-connected includes a signal output portion (not shown) which supplies to the motor ECU 24 a temperature fail signal indicating that the temperature of each switching element exceeds or is in danger of exceeding a given allowable temperature." – see at least Saito: paragraph 0050). Doing so would provide the benefit of allowing an operator to readily see whether the tractive effort system is disabled or inactive due to system limits being reached ("The state, whether enabled or disabled, may be displayed to the operator on a display 216." – see at least Worden: paragraph 0069 lines 3-7).

Regarding claim 18, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Further, Saito teaches:
deactivating the force increase control via the controller when the one or more of the temperature, power, torque, and speed exceed the specific operational limits ("In the embodiment, in a case where there is the possibility that excessive local heat generation occurs the second motor 16 and the second inverter 22, the engagement force of the second clutch 15 is temporarily reduced as in step S06." – see at least Saito: paragraph 0072 lines 1-5) (The examiner notes that reducing the engagement force due to excessive heat generation as taught by Saito corresponds to deactivating the force increase control when the temperature exceeds specific operational limits)

Regarding claim 19, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Further, Saito teaches:
deactivating the force increase control via the controller when one or more of the temperature, power, torque, and speed exceed maximum operational limits ("In the embodiment, in a case where there is the possibility that excessive local heat generation occurs the second motor 16 and the second inverter 22, the engagement force of the second clutch 15 is temporarily reduced as in step S06." – see at least Saito: paragraph 0072 lines 1-5) (The examiner notes that reducing the engagement force due to excessive heat generation as taught by Saito corresponds to deactivating the force increase control when the temperature exceeds maximum operational limits)

Regarding claim 20, Saito in view of Yu, further in view of Worden, teaches all of the elements of the current invention as stated above. Further, Saito teaches:
recording via the controller one or more of the temperature, power, torque, and speed of the electric machine ("Therefore, detection signals from a current sensor (not shown) which detects input and output currents of the battery 17, a voltage sensor (not shown) which detects the terminal-to-terminal voltage of the battery 17, and a temperature sensor (not shown) which detects the temperature of the battery 17 are supplied to the battery ECU 23." – see at least Saito: paragraph 0053 lines 2-8) (The examiner notes that the temperature sensor as taught by Saito records the temperature of the electric machine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weston et al. (US 2015/0246674) teaches a control system for reducing oversteer by controlling an electronic limited-slip differential, including at least one controller programmed to operate in a tow-mode in response to the vehicle towing an object.
Lungershausen et al. (US 2011/0278822) teaches a trailer towing device of a passenger car provided with a traction force transmission linkage and a removable trailer coupling.
Suzuki et al. (US 2017/0137004) teaches a vehicle control apparatus capable of ensuring drivability when a vehicle is turning based on a wheel speed of each wheel, and controls a slip state of each of the wheels, and including a predetermined end time after which the traction control system activation ends.
Gugel et al. (US 2017/0129558) teaches a method for controlling the driving of at least one drive axle on a trailer of a traction vehicle-trailer combination, including providing drive control signals for controlling an electrical drive for the drive axle of the trailer.
	Cooper (US 2001/0003393) teaches a multi-combination vehicle including a prime mover and at least one powered trailer mechanically coupled to the prime mover, including controlling the tractive effort at the power trailer.
	Coordes (US Patent 3,780,819) teaches a tractor-semi-trailer vehicle with a power assist trailer axle, including that the trailer axle may be driven to provide extra tractive effort.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667